Title: To James Madison from Tench Coxe, 28 April 1801
From: Coxe, Tench
To: Madison, James


privateDear Sir
Lancaster Pa. April 28th. 1801.
Mr. Jacob Meyer, who was lately our consul in French St. Domingo is going to Washington upon some business, and has requested me to give him a letter to you in whose department the affair lies. I remember Mr. Meyer, when living with Mr. Pettit of Philada. from whom he expects to take a letter to Mr. Gallatin, and I suppose Mr. Pettit, and his sons house of Pettit & Bayard must know more of Mr. Meyer than any other Persons. His connexions in this Town are substantial german families, & it is understood that he has acquired property during his residence abroad. He thinks the confidences of this country have been abused in St. Domingo by citizens & officers. I cannot tell how far resentment for benefits diverted into another channel, and for the indignity of a removal, mingle with his knowledge & judgment in our St. Domingo affairs. It is however generally considered as extraordinary, that several commercial & political events have taken place, there & here, in which English subjects & officers appeared to be connected with & favored by those of the U. S. The case seems to require great prudence & delicacy, because of the Characters it implicates, but it at the same time, seems to require a thorough investigation. I am, dear Sir, with great truth yr. respectful friend & servt.
Tench Coxe
 

   
   RC (DLC). Docketed and marked “private” by JM.


